GUIDRY, Judge,
concurring.
I fully agree with the result reached by the majority in this case. However, I do not agree that appellant’s first assignment of error is totally without merit because the maternal preference rule has been legislatively overruled. In my view, although the maternal preference rule has been legislatively overruled, this legislative amendment did not abolish the real life fact, based on human experience, that it is usually in the best interest of young children to be cared for by their mother unless it is shown that the mother is unfit morally or otherwise. We recognized that this concept remained a factor to be considered in custody cases between competing parents of children of tender years in Bordelon v. Bordelon, 381 So.2d 871 (La.App. 3rd Cir. 1980); affirmed, Louisiana Supreme Court, 390 So.2d 1325 (La.1980), in which case we quoted approvingly from Thornton v. Thornton, 377 So.2d 417 (La.App. 2d Cir. 1979). The trial court obviously did not consider this non-material concept in rendering the judgment which we reverse on appeal and I agree with appellant that such was error.
With these comments I respectfully concur.